DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 10-11, 13-16  are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2020/0210726) in view of Chan (US 8,095,816)
As to claim 1 Yang discloses a vehicle control device mounted in a vehicle and capable of performing cruise control of the vehicle according to an external environment of the vehicle, the device comprising:
a first integrated circuit (IC) unit mounted in the vehicle, and for performing image processing on an output from a camera for capturing the external environment of the vehicle to output image processing data obtained through the image processing(Paragraph 143 “Such a unit may be used to generate a 3-D map of the vehicle's environment, including a distance estimate for all the points in the image. An alternative stereo camera(s) 1468 may include a compact stereo vision sensor(s) that may include two camera lenses (one each on the left and right) and an image processing chip that may measure the distance from the vehicle to the target object and use the generated information (e.g., metadata) to activate the autonomous emergency braking and lane departure warning functions. Other types of stereo camera(s) 1468 may be used in addition to, or alternatively from, those described herein.”);
a second IC unit different from the first IC unit, and for performing recognition processing of the external environment of the vehicle based on the image processing data to output external environment data obtained through the recognition processing (Paragraph 160 “The accelerator(s) 1414 (e.g., the hardware acceleration cluster) may include a deep learning accelerator(s) (DLA). The DLA(s) may include one or more Tensor processing units (TPUs) that may be configured to provide an additional ten trillion operations per second for deep learning applications and inferencing. The TPUs may be accelerators configured to, and optimized for, performing image processing functions (e.g., for CNNs, RCNNs, etc.).”, Figure 14C 1404);
a third IC unit different from the first and second IC units, and for performing judgment processing for the cruise control of the vehicle based on the image processing data 15 or the external environment data (Paragraph 221 “Conventional ADAS systems may be prone to false positive results which may be annoying and distracting to a driver, but typically are not catastrophic, because the ADAS systems alert the driver and allow the driver to decide whether a safety condition truly exists and act accordingly. However, in an autonomous vehicle 1400, the vehicle 1400 itself must, in the case of conflicting results, decide whether to heed the result from a primary computer or a secondary computer (e.g., a first controller 1436 or a second controller 1436). For example, in some embodiments, the ADAS system 1438 may be a backup and/or secondary computer for providing perception information to a backup computer rationality module. The backup computer rationality monitor may run a redundant diverse software on hardware components to detect faults in perception and dynamic driving tasks. Outputs from the ADAS system 1438 may be provided to a supervisory MCU. If outputs from the primary computer and the secondary computer conflict, the supervisory MCU must determine how to reconcile the conflict to ensure safe operation.”);
a bypass path for enabling data communication from the first IC unit to the third IC unit without performing the recognition processing of the external environment of the vehicle by the second IC unit (Paragraph 222 “In some examples, the primary computer may be configured to provide the supervisory MCU with a confidence score, indicating the primary computer's confidence in the chosen result. If the confidence score exceeds a threshold, the supervisory MCU may follow the primary computer's direction, regardless of whether the secondary computer provides a conflicting or inconsistent result. Where the confidence score does not meet the threshold, and where the primary and secondary computer indicate different results (e.g., the conflict), the supervisory MCU may arbitrate between the computers to determine the appropriate outcome.”)
Yang  does not explicitly disclose a power management unit capable of controlling an on or off state of a recognition function of the external environment of the vehicle in the second IC unit according to a condition of the vehicle; and
Chan teaches a power management unit capable of controlling an on or off state of a recognition function of the external environment of the vehicle in the second IC unit according to a condition of the vehicle (Column 5 lines 50-Column 6 lines 1-4 “The processor control module 104 may utilize a variety of techniques to activate or deactivate the plurality of processors 106(1)-106(P). For example, processor 106(P) is illustrated as being associated with a clock control module 206(P). The clock control module 206(P) is representative of functionality to enable or disable a clock of the corresponding processor 106(P). In other words, the clock control module 206(P) may "turn on" or "turn off" the clock of the processor 106(P) to enable or disable the processor 106(P), respectively. Therefore, the processor control module 104 may communicate with the clock control module 206(P) of the corresponding processor 106(P) to enable or disable its clock, thereby activating or deactivating the corresponding processor 106(P). Although the clock control module 206 as illustrated separately in FIG. 2, the clock control module 206 may be configured in a variety of ways, such as integral part of the processor control module 104, the processor 106(P) itself, and so on. Further, the "clock" that is being turned off may also be configured as an external clock. Therefore, in this example the clock control module 206 may control whether a clock signal is propagated to the corresponding processor 106(P). A variety of other examples are also contemplated.”, Column 8 lines 48-67 “illustrates an example device that may be embodied as a vehicle 800, which includes a powertrain control system 802 and, optionally, additional vehicle control system(s) 804. The powertrain control system 802 can receive data inputs from one or more sensors 806 such as temperature sensors, pressure sensors, rotational sensors, airflow sensors, and/or any other suitable sensors. The powertrain control system 802 can receive the data inputs and generate one or more output control signals 808, such as engine operating parameters, transmission operating parameters, and/or other control signals. Additional control system(s) 804 may likewise receive data signals from one or more input sensors 810 and/or generate output control signals 812 to one or more output devices. In various implementations, a control system 804 may be part of an anti-lock braking system (ABS), a navigation system, a telematics system, a vehicle telematics system, a lane departure system, an adaptive cruise control system, and/or a vehicle entertainment system such as a stereo, DVD, compact disc, and the like”)
.It would have been obvious to one of ordinary skill to modify Yang to include the teachings of a power management unit for the purpose of conserving power in the vehicle system.
As to claim 2 Yang  discloses a vehicle control device wherein
the second IC unit is configured to perform the recognition processing of the external environment using deep learning techniques based on the image processing data (Paragraph 160).
As to claim 3 Yang  discloses a vehicle control device of wherein 
the bypass path is configured as a communication line bypassing the second IC unit to connect the first IC unit to the third IC unit (Paragraph 221).
As to claim 5 Yang discloses a vehicular control device further comprising:
an abnormality determiner for determining presence or absence of an abnormality in the second IC unit(Paragraph 222), wherein 
if the abnormality determiner determines that there is an abnormality in the second IC unit, the power management unit turns off the recognition function of the second IC unit regardless of a condition of the vehicle(Paragraph 222).
As to claim 6 the claim is interpreted and rejected as in claim 3.
As to claim 8 the claim is interpreted and rejected as in claim 5.
As to claim 10 the claim is interpreted and rejected as in claim 5.
As to claim 11 the claim is interpreted and rejected as in claim 5.
As to claim 13 the claim is interpreted and rejected as in claim 5.
As to claim 14 the claim is interpreted and rejected as in claim 5.
As to claim 15 the claim is interpreted and rejected as in claim 5.
As to claim 16 the claim is interpreted and rejected as in claim 5.

Claims 4, 7, 9, 12 are  rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2020/0210726) in view of Chan (US 8,095,816) as applied to claim 1 above, and in further view of Ogasawara (US 2013/0182111)

As to claim 4 Yang in view of Chan teaches a vehicular control device further comprising 
if the switch selects turning off the recognition function of the second IC unit, the power management unit turns off the recognition function of the second IC unit (Chan Column 5 lines 50-Column 6 lines 1-4)
Yang does not explicitly  disclose a switch capable of selecting an on or off state of the recognition function of the second IC unit according to an intention of an occupant of the vehicle. 
Ogasawara teaches a switch capable of selecting an on or off state of the recognition function of the second IC unit according to an intention of an occupant of the vehicle(Paragraph 34-36) 
It would have been obvious to one of ordinary skill to modify Ogasawara to include the teachings of a switch of selecting the on or off state of the recognition function for the purpose of recognizing the driving environment around the vehicle.
As to claim 7 the claim is interpreted and rejected as in claim 4.
As to claim 9 the claim is interpreted and rejected as in claim 4.
As to claim 12 the claim is interpreted and rejected as in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
8/18/2022